On Petition for a Rehearing.
Elliott, J.
We have carefully considered the argument of counsel upon the petition for a rehearing, but find nothing that leads us to doubt the soundness of our former opinion.
TjL is a cardinal rule that the spirit of a statute shall be giyfen effect wherever it can be done without a violation of its terms. Indeed, the rule goes even further, for the unanimous voice of the courts is that the letter must yield to the evident purpose and plain intent of the framers of the law. yTt is clear to us that the leading and controlling purpose of (the framers of the statute under examination was to place an adopted child as nearly as possible in the place of a natural one; to give it a position in the family as the child both of the husband and wife. In a matter which so nearly concerns the interests of-the wife arid so deeply affects the welfare of the child, it is eminently proper that the husband and vúfe should unite in making the child their own. Nor does it do violence to any rule of construction to give the statute this effect. It is a well recognized rule of construction that the word person may be construed to mean persons whenever such a reading will carry into effect the legislative intention.
The surest guide to a correct construction of a statute is *596secured by ascertaining the purpose its makers intended it should accomplish. In one of our earlier cases it was said: “ In statutory exposition, the reason, the spirit, the intention of \ho law is above the mere cavil about words. The chief thing to be »'-,p]ored is the intention. This the judiciary is to seek in ibe in- tovy of legislation, in the objects contemplated, the evils ¡o i..; corrected, and the remedies provided.” Spencer v. State, 5 Ind. 41. This principle has been many times approved and acted upon by this court. Hedrick v. Kramer, 43 Ind. 362; Clare v. State, 68 Ind. 17; State, ex rel., v. Forkner, 70 Ind. 241; Bell v. Daris, 15 ind. 314. The purpose which the statute we are exarain ' was intended to accomplish was to enable parents to adopt ; ¿-i .'heir own the children of others, and to secure for the adopt'd child the parental affection of both a father and a mother* As the adopted child of both the husband and wife, it would stand much more nearly in the place of a natural child than if it was made the child of only one of them by adoption, arid this was where the Legislature meant it should stand.
The words of the statute are general; “Any person” isvthe term used in the introductory sentence, and this is a term .of such extensive meaning as to embrace all persons; but the meaning of the statute does not' depend upon this term alone, for the term is many times used, thus clearly indicating that-women as well as men may adopt children. There are no ex-\ ceptions in the statute, and it is not for us to create any.
Counsel imagine many cases in which, as they say, absurd results might follow from interpreting the statute as applicable to ¿more than one person;"but their-whole argument upon this point rests upon an assumption which neither reason nor authority entitles them to make. They assume that our circuit courts will not do their duty, and will permit the statute to be abused, and in making this assumption they proceed in direct violation of rudimental principles of law. We are content to abide by this long settled rule, and presume that our circuit courts will do their duty, and not per*597mit tlie adoption of children where injustice will be done the child, or where the peace of a family will be disturbed. It needs no argument to prove that domestic harmony is more likely to be promoted in cases where husband and wife unite in adopting a child than where one alone adopts it.
Counsel misapprehend the effect of our opinion if they really suppose it to declare that any two persons other than a husband and wife may adopt the same child. No such meaning can possibly be given the opinion. The peculiar relation of husband and wife, and the place in their family and affections which the law intends the adopted child to take, we considered as matters exerting a controlling influence upon the construction to be given the statute,' and as making it proper to adjudge that husband and wife might unite in adopting a child, and thus make it the child of both. We neither held nor meant to hold that persons other than husband and wife might join, nor is there anything in what we said leading to such a conclusion.
The act of adopting a child is essentially different from the execution of a contract. It is an act done under the control and by the direction of a court of superior jurisdiction, with ample powers to protect minor wives, and to make due provision for the protection of the husband and the child. The disability of the wife no more affects her right to unite with •her husband in such a proceeding than it docs in cases of applications to sell real estate or set aside wills, for the proceeding is a 'judicial one had in a court invested with ample powers.
The confusion and evil results which counsel say will follow from our decision are purely imaginary. The very reverse of what they affirm is true. The effect of our decision is to place a child adopted by a husband and wife jointly in substantially the same position as that of a natural child, and when the child takes this place there are long settled rules which will determine and control the rights of all the interested parties, and there is then neither confusion nor uncertainty.
Petition overruled.